                Case 3:18-cr-00199-CRB Document 103 Filed 12/11/19 Page 1 of 1
                                                                               P'tED
                                                                                OEC 7 7 2079
 1
                                                                           CLERlff^^^ V. SOOA/G
2                                    UNITED STATES DISTRICT COURT^°'®^R'Cr0Fc>iUF0flA//4
3                                   NORTHERN DISTRICT OF CALIFORNIA

4                                        SAN FRANCISCO DIVISION

5
     UNITED STATES OF AMERICA,                         Case No. CR 18-0199 CRB
6
              Plaintiff,                                VERDICT FORM
7
        V.

8
     TONY SAELEE,
9
              Defendant.
10

11

12            WE,THE JURY,FIND THE DEFENDANT,TONY SAELEE, AS FOLLOWS:

13   Count One: As to the offense of attempted possession of 3,4-Methylenedioxymethamphetamine (also

14   known as MDMA or "Ecstasy") with intent to distribute in violation of Sections 841(a)(1), 841(b)(1)(C),

15   and 846 of Title 21 of the United States Code:

16   We,the Jury, find the defendant, Tony Saelee:

17

18                    Guilty_   X                        Not Guilty_

19

20   Count Two: As to the offense of conspiracy to distribute and possess with intent to distribute 3,4-

21   Methylenedioxymethamphetamine (also known as MDMA or "Ecstasy") in violation of Sections 841(a),

22   841(b)(1)(C), and 846 of Title 21 of the United States Code:

23   We,the Jury, find the defendant, Tony Saelee:

24

25                    Guilty_
                                K                        Not Guilty_

26

27

     Dated:     (l-ll-'l
28
                                                  JURWOREPERSON

     No. 18-CR-0199-CRB
